DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ Representative Nathan Reith on 03/16/2021.
The application has been amended as follows (see “(Canceled)”): 
	1-7. (Canceled)

	13-15. (Canceled)


Allowable Subject Matter
Claims 8-12 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a 3D printer with a vibrating build and extraction platform that forms a movable floor within the build container, and vibration device and impulse mechanism coupled to the platform.  The closest prior art (WOLFGANG (US 10,377,061) in view of KUBO (US 2001/0045678), BULLER (US 2017/0165751) and OPPENHEIMER (US 2019/0030796)) teaches post-3D-printing processing of 3D objects using platform outside of build container coupled to vibration device and impulse mechanism, but fails to teach doing so inside a build container.  Other prior art (US 20190176395, Fig. 4 and paras. 0130-31) teaches vibrating platform within container/vessel, but fails to teach or suggest additional impulse mechanism coupled to the platform.  Thus, the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8-12 and 16-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743